DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 5/12/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear if this claim is dependent on claim 1 and requires the specifics of claim 1 or not as claim 1 includes a transfer layer and a carrier ply while claim 12 also refers to a transfer film and a carrier ply.  For the purposes of examination, claim 12 is not considered to require any of the specifics of claim 1 since it is currently referring to a different transfer ply than claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16, 22, and 23 is/are rejected under 35 U.S.C. 103 as being obvious over Fahlsing et al.(WO 2017/062822) in view of McGuire et al.(WO 2008/051629)
Fahlsing et al. discloses a method of applying a transfer film comprising providing a transfer film with a decorative layer(306), a carrier ply(302), and a partially cured layer between them(304) to a substrate by pressing the side of the film having the decorative layer against the substrate, removing the carrier ply, coating the partially cured layer with a protective layer(500), and curing.([000036];[0041]-[0043];Figure 6)  The protective layer is applied as a liquid coating, so it is flooded(flowed) onto the partially cured layer.  The reference discloses the polyurethane can be applied as a liquid but does not disclose it is in a solvent.  However, it discloses this layer is dried.[0087]  One in the art would appreciate that for the layer to be dried, a solvent of some sort would have to evaporate.  Additionally, McGuire et al. discoes it is known to apply a coating of polyurethane to act as a protective layer to a surface using polyurethane in a solution or dispersion.(0028];[0056]) It would have been obvious to one of ordinary skill in the art at the time of filing to apply the polyurethane in a solution or dispersion since Fahlsing et al. discloses it is dried suggesting the presence of a solvent which can evaporate[0087] and since McGuire et al. shows it is know in the coating arts to apply protective layers of polyurethane using a solution or dispersion.([0028];[0056])
Regarding claim 13, McGuire et al. discloses the polyurethane is applied to dispersion or solution form.[0056]
Regarding claim 14, Fahlsing et al. discloses the polyurethane can be applied by curtain coating or the like.[0069]  It is considered a type of open flooding since it is covering the substrate in the open, i.e. not in a die, and it is a flowable at that point, i.e. flooding.
Regarding claims 15 and 23, Fahlsing et al. discloses the protective layer can have inorganic particles in it.[0051]  While it does not disclose when the particles are applied, one in the art would appreciate the could be applied before, during, or after the polyurethane coating is applied as those are the only choices, making them obvious alternatives in the art.  It can also be textured, which would require a texture tool, i.e. overstamping.
Regarding claim 16, Fahlsing et al. discloses the transfer film can be joined to the substrate via adhesive bonding.[0048]  The substrate can be plastic.[0052]
Regarding claim 22, while the references cited do not disclose the curing temperature, the temperature is dependent on the resin chosen and such would have been within the skill of one of ordinary skill in the art to determine absent unexpected results.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahlsing et al. and McGuire et al. as applied to claim 12 above, and further in view of Ito et al.(US Publication 2014/0113115)
The references cited above do not disclose applying the transfer film via placing it in a mold and injection molding behind it.  Ito et al. discloses it is known in general in the transfer arts to apply a transfer film by placing it in a mold and injection molding behind it.(Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the transfer film of Fahlsing et al. by placing in a mold and injection molding behind is since this is well-known and conventional in the transfer arts as shown for example by Ito et al.(Abstract)  A plastic material is either thermosetting or thermoplastic so the injected resin would be one or the other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746